.




     OFFICE     OF THE ATTORNEY   GENERAL   OF TEXAS
                           AUSTIN




    BoaorclblrYarrin R. brown, Jr,
    CriIdnal    Dirtrlot   Attornay
    Host ;;‘orth,
                Tsxrr
    2sar Sir:




                                            lrttsr of JmnmrJ
                                            lnlxi cf t&la de-
                                            ayer pay bo re-
                                             as rtrsted in pour




          COOat.~dth     Td@X'8?300 t0 th. PIylPODtOf the85
          tares and upon rraminetlan of th8 moordr r0una
          thet the taxer     io? thr,yr?r 193E oc t&St. ar-
          tloulrr  property mrc drlinqwm        and unp~f a.
Ron. Mervin E. Brown, Jr. - pa&r E



     The foster@ rem onxlou8 to dl8~08b of the
     prOpOrfy end paid the taxer rgein for the year
     19% on thlr  partloular traot and there ua8
     i~suod to thoa rrasnrptlonreoript Ro.5436 oa
     Kay 16, 1939,   rhoulne   payaent of f4LUO.
          *The pay8Wnt olado br the ;I;s8tem Raolty
     Ooapany on Kry 16, 1934, for the tcres whloh
     wm   duo and owLnf    ror tbo year 193fi. MB not
     pO8ted on the book8 or the tax oolleotor of
     Terrant County, Que to 80~ nee.llgenoaon the
     part of one of hi8 an~loyeir, which mcligenae
     ooMl8tee of idme     to Fropsrly DOBt the book8
     or tha oriiar . . .*
           You do not etv.te !n your lettar rhrthar or not
J. E. Poster and Son 0: thslr at:orney had kam;.ledeeor
the first payaent having been made or of the rirrt re-
deaptlon reoelpt harlw been 188ued. From the raotr
(Itsted, hosever, ue are la.:to bellere that they he6 no
such knowledge an! tblr opinion ~111 be written bsocd an
8uoh a rupposition.

             In your letter you rsrer to an opinion rrlttea
by Absistant    httorna;l~eneril 5. Ii. broaehurat,    amid
Karoh 83, 1937, eddreB6ed to F!onorclblo    GeOr(3eH. Shoppsrd,
rr-hfoh  opinioa held that whore & taxpayer maker 6 paymat
of taxen    on property for l 7ssr on +hloh tax68 hate been
prevlotml~ paid, that lluohrsooad ptqsmnt by him 18 m
voluntary papaout     rud therefore tba taxpspr    cannot  re-
cover hi8 8eoon4 puynont. The que8tlon asked Kr. Eroed-
hunt In that opinion wua In referewe        to a 8ltutloa    iden-
tioal with tha rltuttlon in your 0a8c-baoau#e in that ease
al80 the tux oollectlng oitlolalr had no,$lgentlJ felled
to  port the first DatPent on the tax rooord8. Hr. ho&d-
git      rallod on the barb 0r city or Houston   i. Ftilzer,
      . f;. (24) 666.
          Thi8 department 18 unable to oonour la tyhFsAon
expresrod by Kr. Froadhurrt a8 rdmmd    to above.
osn br no quo~tlon but the peymnt In your dare waa aadn
under a aletako    of trot antinot under a alut8ke OS lam,
arrualtq of c?our80, that    tho taxpry8r 888 ontlrel~    Ignorant
or the rh       pyaent.   The oourte of Texas have elway8 re-
ooenirad thr proporltfon that a pupat       under a airtak,
of isot ir not a rolontary paymnt.       Th8 Suproao Court 0r
Tour8 ln th8 oaao oi County of Calrceton ~8. J. C, Gorhaa,
-




    Eon. Karrln H. Brown, Jr. -      Page   3



    49 Tox. 279, rtated   as   rOliOU8:

               wWoarm of the opinion that thor have
         not, baoauao in ottahoase it la voluntarily
         paid, end It, under the olroumstanoea, ir not
         ooatrary  to good oonaoienae for the oonnt7
         to ratein it.    It wad rolantery, booaoee it
         xaa rlthout objeotlon paid uuder a mlrteka of
         law, ii it 188 lllegel, and thara WOE no
         miatako or fact in paring it, and no deceit,
         ?raud, or oompul6lon used in oolleotlng it,
         or in oeu8ing it to be paid, on the part ot
         the oounty or of any of it6 offloers, that
         pretented the will of the partlea peplng it
         from be:.ngrreely   exercised in e0iq the
         oat..
                The oollr‘t rurther 861d:
              *wh*o money la paid under a mutual als-
         take or law, the mirtaka 0r law, in and 0r
         itself, la no ground for recovering it back.”
               "A mistake of feat on the part o? oue
         rho a 8 and dacelt or rreud and oompulaion
         iEd+ 0 part 0r one who recelvb8, under whioh
         money la paid, are eaoh and all legal17 re-
         Oounlzrd 06 raotr aS?T0fent    fn and 0r them-
         8o~to8 to parrart the will of the party doing
         the rot, 60 thrt it oould be said and held,
         that the will did not ~onour with the sot done,
         therabr rallarln~ him from the roa~onalbilltr
         ?or and the aonaequancea ot the aot. The60
         are auoh laOt8 as it 18 practlo6bla to judl-
         01611~ lntaatigate, and iher la no great pub-
         110 pollof In foreatallin~ their iarertl~etlon,
         when they exlrt ln a degree ~11 derlnad, end
         praotlaall~ oapabla of exerting a oontrolling
         lufluence upon the aota of the part-lwho ha8
         paid the money PO it may then be raid, agalnrt
         hi8 will, or at least in the abaenoa of It6
         Sreo ex~rolae.a
              The same dlatlnotlon was reoognlted br tha
    Beaumont Court oi Clrll Appeal6 in the OaBe ot host
    T. Yowlerton ConaollUateU Sohool Dlatrlot SO. 1, 111 S.W.
    (al) 194.
Hoa.   Marvin    8,   Browa,    Jr. - Paga A


              On the bar18 of the abort l  uthorltlar, thla
departmat      ruled la Opinloa No. O-1268 8ddroraod to
Xoaorrblo ?. M. Trlmble, llr*t l88lstant Stats        Suporin-
teM80,       to the lifr o tht a Itpayment under e mutual alatab
of fast     rr8 not * roluntery  paysmat and, thereion, tk
8ru oould ba reruaded to th8 taxpapr.           ia rumlaatloa      or
the 0881 rrllcd oa br Mr. EroAhurst,        that or Cltr or Houston
vD Poltrr, Ouprsnr Court of Texem, 8upr8, ladlautr8 that
that    0880 ~111 not brr: out the oonolu8lon dsrlrsd       there-
rroa by m.      Frondhurrt.   The Suprema Court rtated 88
roil088 t
                “The tax88 w8re palA la ldvaaoe, mad 8oem
       to hare beta oo1leat.d iron *bout 1867 until Ju-
       ly, 1889, from 811 butohcr8, but eppellea      *OE+
       macoi: bu8laere la 1881. This la the 8tronge8t
       oabs aeelnet   roluatazy peyamnt the widen04
       ad**,    and 18 It atiilolont    to *artala the vor-
       dlott    That 8 tar ioluntsrll~    p*id oanaot bo
       roowered, though lt bed not the essblanoo of
       lqmlltf,    18 ~811 rettldl and 08 *aid by an
       ll~eatarg 3frltor, ‘wsry mea I* *uppo**tlto
       know the la*, an& it ho voluntarily mnkoa 8
       payment whlah the law hould not a~apel hia to
       make, he aannot aftermrA8       88rlga hi* lcaoranoo
       or the law 88 the reason why the 8tate shoulG
       furnlmh him rlth lreal rcumedle8 to mower       lt




                The aonaludlq
                         1*-u.    of thm Court in the 8bwe
quotation       rroo&zer  a papmat under a alstoke or
                               t&t
raot 080 be retnraml. Eouwer, the Court raid tbet bemuse
OS mpllgeaoe  in thr partloalar 0088 the puyaent oould not
be f.SuaAud. The court reasoned that the toxppsrrr oould
hwr lnfonaca hiaaslt   tram the reoorE8 the’. t&o pamrat
188 illegal and, th8r*rora, h4 we* n*ellp.*nt ln not 80
aobg.   Our prar*nt 088~ 1s ta be al8tl.I%@lrlmd  ir- the
Rouston oa8e beosurs la our oa8b a0 lxrzdn8tloa of tha r8-
cord8 wea as&a by the tsxpspr    sad th@ reaorda ioilecito
blrDlo8o to him the prorloua payment.    Ii them raa 8~
nagllgwaos ln thla oam    It us8 on the part of the county
orrlalal8 sad not on the part of the taxpatmr.
                Ia dl8ourslag the proporition geast8lI.y.61 Cor-
pu8 Jpcl8       980 18 of latsr88t:
.   .




        Boa. Xarrla        Ii.   Browa,   Sr. -   Page   8




                     “3ubJeot to the axooptloar harssftor
                pointad out,  an aatlon at low oay be aala-
                talaerlto raoover taxer rcbloh hare been
                rronefully aad lllepally a**ee*e4 8n4 aol-
                l*cted, a* where the toslag     authorities had
                no pow*r to levy or aollrot the partlcul*r
                tax or to ss~sss the prrtloulrr     propAy,
                or rharr the rume smoxmty hod been tnioe
                *rseeesd 8ad trr,(L; . . .*

                         Ia dl8ou8sIag      the dlfter*ac* betweeP * mlstak8
         or 1s~ or root, 61 forpus Jurl8, 991, st~:t**           a* r0110Ps;
                     *It Is a @noral rule tbct tares rclun-
                tarlly paid under a rlsteku or lew, with tull
                knoWledge Of the isOt, oanaot be recovered
                baok, unlors racowry 10 sxprcssly or i~~lled-
                ly suthoriud by 8:stute; but the rule doer




                made by the taxpayer hlwalt, end 18 th* r*-
                sult 0r hi* asgl*,ct 0r *cm8 local duty, or
                %her* the raots *blob mottle have lhoua th*
                mist.ke mere wIthin his ovfapo88*seloa OF
                wltbln     his    roaoh.”
                     ?:hIls the situation rbloh oonfronteb  thr Suprwne
        Court  or Texas ia the City or Houston I. falotr as** plaoad
        the tnxpsymr in the oategory’oi    beriw aabe the papent by
        8 mlstaka bus to neeleot    oa his pert, 8ucrh 10 not the oaso
        ia cur pr888nt sltuatloa.     katbor, our oare hem? fell*
        within the rltuetloo rhero taxes WET* psld under a mlrteko
        or hot   wblch mI8tek8 was nude by tha r*v*au* ofrloers la the
        foraioi 8 ltut*mcat to the taxpayer sad ln the takl.n6of
        lom offlol*l    aotloa oa the Qorrsotlon of the tax rsoordr
        oa whloh tho tsxpoyrr rollad. Ia our os80 the taxpsiyrr
        exasiabl tha rwordr to d stormlno whether or not tb
        taxer had baen peld ~4 the roaords Ql8oloseP that tha asa*
        had aot been paid but was buo and ~1%       aad me a lien
        8galnat his property.

                      ft Is the oplaloo  of this depcrtnent, th*rsfor8,
        that    the payment by the turpeyar in this 0880 was u&Or 0
Eon.    Marvin 8.       Ltrwn,       Jr.     - P3pr 8



ahtak~       of frot        end thet ho mey rooovor                  the     mount        oi
tsrea    paid     88 oounty         taxer        iron   the     oounty.

                  Rovever,
                        desplto  the d~4ouu5iOa    preriourly
ooatelned        In thla
                     oplnisa,   the tarpeyw la unable to re-
oover the mount paId by him ae rt-:to         taxer. hooordlA& to
tho teotr eet out in your lrttrr tho caoaad g.ayzmat was
made on Yey 1, 1939.       There ir. nr, doubt but that thlr
money heo been pald Into the &tots Trezwry. TM4               dqmrt-
mat provlously    ruled tbat where taxes       were Iilefelly     ool-
leoted  and peld into the State Treasury the 8-e            oould not
be rafunded   to the tcxpeyer    beosusc of Article      8, Seotion
6, or our Conrtltutlon,                    vih?oh p~.ovIies         that:
                  Vo    noney       shall        be drcnn fro= the Trearury
         but in pursuance cf.                4    spooIfIo  s;propriatIon
         nade by low.”
 This opInIon w&s No.                O-1044        sdCratsaC to Honorable                  c40.   H.
 Sheppard,  Conptroller                of f:ublIo        Aooounts.           A oopy 0r the
 113734 IS      f3nclos~d     ror    your        inrora4tl3n.

            It la the oplaloa   or tbls departsont,    themfore,
 that the oounty should refund to the tcxpayor      the Fortion
 or the sooond tax pegmnt whloh ms made ror oounty tax
 purposes but .,that the tarpsyer say not be rerunded the pay-
 ment oeda by whim ao st*;to tsxor,   wbloh psyneot   bar boon
 paid  Into the btete ?reuiury.
                                                          Yours      vory         truly
                                                  p?pTOPXZYCiZlWi;:iAL
                                                                     OF,TEXiG



                                                                           Illy     Goldborg
                                                                                   Aa5iatunt
 BCsbt